IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE


 TIMOTHY C. RUSSELL, v. SUZANNE COLETTE LANDRY LYUBIMOV

                                Circuit Court for Sevier County
                       No. 2005-0674-1    Hon. Ben W. Hooper, II., Judge


                    No. E2010-02541-COA-R3-CV - FILED - MAY 26, 2011




                   Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.


Timothy Russell, Hixson, Tennessee, pro se.

Dennis C. Campbell, Sevierville, Tennessee, for the appellee, Suzanne Colette Landry
Lyubimov.


                                    MEMORANDUM OPINION 1

      On May 2, 2011, a show cause order was entered in this case, directing appellant to
show cause why the appeal should not be dismissed for lack of jurisdiction. Appellant


        1
            The Court of Appeals' Rules provide:

                   Rule 10. Memorandum Opinion

                (b) This Court, with the concurrence of all judges participating in the case, may affirm,
reverse or modify the actions of the trial court by memorandum opinion when a formal opinion would have
no precedential value. When a case is decided by memorandum opinion it shall be designated
"MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any reason in
any unrelated case.
responded to the show cause order, but the argument in the response does not establish good
cause for maintaining this case in this court. The Order entered by the Trial Judge on
November 8, 2010, demonstrates that there are issues yet to be resolved in the Trial Court
before a Tenn. R. App. P. 3, appeal will lie. Accordingly, the appeal is dismissed and the
cost of the appeal is assessed to Timothy C. Russell.




                                                  PER CURIAM




                                            -2-